Citation Nr: 1417173	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO. 10-46 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for follicular non-Hodgkin lymphoma, to include as secondary to herbicide exposure and carbon tetrachloride exposure.

2. Entitlement to service connection for degenerative joint disease, cervical spine, to include as secondary to service-connected degenerative joint disease of the left shoulder.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that further development is necessary prior to appellate review.

The Veteran has asserted that his currently diagnosed cervical spine degenerative joint disease (DJD) is secondary to his service-connected left shoulder disability.  In connection with his claim the Veteran was provided with a VA examination in December 2010.  However, the examiner did not directly address whether the Veteran's cervical DJD was aggravated by the service-connected left shoulder disability.  As such, the opinion is inadequate for VA purposes.  See Allen v. Brown, 8 Vet. App. 374 (1995).  The Veteran also submitted an August 2013 private opinion.  The Board finds that the examiner's opinion is speculative in nature, as he states that "[a]n injury such as [the Veteran's] could lead to arthritic changes in the neck years after the injury."  As the private examiner's opinion is speculative, it too is inadequate for VA purposes.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  Therefore, remand is necessary to obtain an adequate examination with regard to the Veteran's cervical DJD claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has also asserted that his lymphoma is due to service, to include as secondary to carbon tetrachloride exposure.  A VA opinion was obtained in October 2010 to assess the nature and etiology of the Veteran's diagnosed lymphoma.  The examiner opined that "per medical literature, there is not enough data to support the cause and effect relationship between the carbon-based solvent, including carbon tetrachloride, and lymphoma.  Most of the time, the cause of lymphoma is unknown."  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the examiner has not provided sufficient detail to support his conclusion that the Veteran's lymphoma is not related to his tetrachloride exposure.  Rather, he has provided a general opinion that medical literature does not support a cause and effect relationship between exposure and lymphoma but does not address whether it is at least as likely as not that the Veteran's lymphoma is related to service.  As the opinion does not provide the Board with adequate rationale on which to decide the claim, it is deemed inadequate and remand is required.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any outstanding private treatment records for his cervical spine DJD, to specifically include records from the School of Osteopathic Medicine in Lewisburg.  The Veteran should provide authorization for release of any identified records.  Additionally, obtain any outstanding VA treatment records from the Beckley VAMC and any associated outpatient clinics since April 2013.  All attempts to obtain these records must be documented in the claims file.

2. After the above requested development is completed, schedule the Veteran for an appropriate VA examination in order to determine the etiology of the Veteran's diagnosed cervical DJD.  The claims file, including a copy of this remand, must be made available to the examiner.  The examiner is asked to provide the following opinions:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current cervical DJD is etiologically related to service?

(b) If the answer to the above question is negative, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current cervical DJD was caused or aggravated by his service-connect left shoulder DJD?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In formulating their opinion the examiner is asked to specifically address the August 2013 private medical opinion as well as the September 2010 cervical MRI report.  A complete rationale must accompany any opinion provided.

3. The RO/AMC should also schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's diagnosed lymphoma.  The claims file, including a copy of this remand, must be made available to the examiner.  The examiner is asked to provide the following opinions:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed lymphoma is etiologically related to service, to include exposure to carbon tetrachloride?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A complete rationale must accompany any opinion provided.  In formulating their opinion the examiner should address facts and criteria specific to the Veteran's claim.

4. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and re-adjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

